DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claim 4 is sufficient to overcome the 112 rejections from the previous action.
Claims 1-9 and 14-15 are pending, with Claim 10 canceled and Claims 11-13 and 16-20 previously withdrawn. 

Response to Arguments
Applicant’s arguments, see page 10 lines 4-6 and lines 16-18, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1-10 and 14-15 under Marano JR, et al., (US 2012/0109191) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan et al., (US 2011/0077674).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., (US 2011/0077674).
Regarding Claim 1, Sullivan teaches an apparatus (Fig. 27, (1007)) for occluding a vein, comprising: a handle assembly (Fig. 27, (1008)) comprising an intraluminal member (Fig. 27, (1076)) extending distally from a distal end of the handle assembly (1008), 
wherein the intraluminal member (1076) comprises: 
a disruptor (Fig. 27, (1092) and [0161] wherein the distal end can be a tool like a bevel); 
a control module (Fig. 27, (1010)); and 
a conduit member (Fig. 27, (293, 1298-1, 1298-2)) disposed between and coupling the handle assembly (1008) and the control module (1010) effective for the control module (1010) to be disposed remotely from the handle assembly during a vein occlusion procedure (as seen in Fig. 27, wherein the handle assembly (1008) is disposed remotely from the control module (1010), including when in use).
While the embodiment of Sullivan Fig. 27 is silent to a sheath and a disruptor disposed within the sheath; another embodiment seen in Fig. 24 and [0144], teaches having a sheath (978) receiving the distal end (disruptor) of the device.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the disruptor of Sullivan Fig. 27, to have a sheath and a disruptor disposed within the sheath; as taught in Sullivan Fig. 24, for the motivation of having a protective sheath on the (disruptor) shaft ([0096]).

Regarding Claim 2, Sullivan teaches the modified apparatus of claim 1, wherein the handle assembly (1008). The embodiment of Fig. 27 is silent to the handle assembly including a control button or control circuit.
However, in the embodiment of Sullivan Fig. 32, the handle assembly (1600) further comprises any one of a control button (Fig. 32, annotated below, (1615*)), or a control circuit ([0183] having a drive assembly (control circuit) in (1615)).  

    PNG
    media_image1.png
    349
    666
    media_image1.png
    Greyscale


	Regarding Claim 3, Sullivan teaches the modified apparatus of claim 1, wherein the control module (1010) comprises any one of a motor ([0151] wherein the control module has a motor drive assembly), a reservoir (Fig. 27, (1291)), a control button or a control circuit (wherein [0175] teaches electronics (not shown) for controlling the operation of the motors in the control (unit) module (1010)), a power source ([0175] a power cord (not shown) providing power).

	Regarding Claim 4, Sullivan teaches the modified apparatus of claim 1, wherein the control module (1010) is operably coupled to the handle assembly (1008) by the conduit member (293, 1298-1, 1298-2).  

Regarding Claim 5, Sullivan teaches the modified apparatus of claim 3, wherein the conduit member (293, 1298-1, 1298-2) comprises a drive shaft, wherein a first end of the drive shaft (1298-1) is coupled to a proximal end of the disruptor (as seen in Fig. 27 at (1097)) and a second end of the drive shaft is coupled to the motor (as seen in Fig. 27, wherein the second end of (1298-1) is coupled to the motor of the control member (1010)).

Regarding Claim 6, Sullivan teaches the modified apparatus of claim 5, wherein the drive shaft (1298-1) is flexible. While Sullivan doesn’t explicitly teach the drive shaft is flexible, but it would be obvious that the drive shaft is flexible, as seen in Fig. 27.

Regarding Claim 7, Sullivan teaches the modified apparatus of claim 3, wherein the conduit member (293) comprises a fluid transfer tubing (wherein (293) carries fluids between (1008) and reservoir (1291)), wherein a first end of the fluid transfer tubing is in fluid communication with the reservoir (as seen in Fig. 27, wherein a first end of (293) connects to reservoir (1291)) and a second end of the fluid transfer tubing is in fluid communication with the intraluminal member (seen in Fig. 27, wherein the second end of (293) is in fluid connection with (1076) via (1008)).  

Regarding Claim 8, Sullivan teaches the modified apparatus of claim 2, wherein the control button (Fig. 32, annotated (1615*)) is configured to activate any one of the motor ([0183] wherein (1615) includes a (control circuit) drive assembly, therefore can activate the motor of (1010)).  

Regarding Claim 9, Sullivan teaches the modified apparatus of claim 3, wherein the control button (Fig. 32, annotated (1615*)) is configured to activate any one of the motor ([0183] wherein (1615) includes a (control circuit) drive assembly, therefore can activate the motor of (1010)).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al., (US 2011/0077674) in view of Tal (US 2005/0055040).
Regarding Claim 14, Sullivan teaches the modified apparatus of claim 1, teaching the disruptor (1092). 
Sullivan doesn’t explicitly teach the disruptor comprises: an elongate wire having a distal end; and a disruptor tip coupled to the distal end of the elongate wire, wherein the disruptor tip comprises: at least two flexible arms comprising a proximal end and a distal end, first, second, and third straight segments disposed between the proximal end and the distal end, and a first bend disposed between the first and second straight segments, and a second bend disposed between the second and third straight segments, and a disruptor head coupled to each one of the distal ends of the flexible arms.
In related prior art, Tal teaches a disruptor (Tal Fig. 11, (15)) with disruptor tips (Tal Fig. 11, (34)) wherein the disruptor tips comprise at least two flexible arms comprising proximal and distal ends (Tal Fig. 11, (58) is a multi-prong assembly, further taught in [Col. 5, lines 26-36]), wherein the disruptor head is coupled to each of the distal ends of the flexible arms (as seen in Tal Fig. 11). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the disruptor tip of Sullivan, to have at least two flexible arms such that the resulting modification leads to the disruptor tip having at least two flexible arms, as taught by Tal, for the motivation of further enhancing the efficacy of the procedure (Tal [Col. 5, lines 44-47]).

Regarding Claim 15, Sullivan and Tal teaches the modified apparatus of claim 14, wherein the disruptor head comprises any one of an atraumatic configuration (seen in Sullivan Figs 28B-28C and [0158] wherein the disruptor head (1092) is closed and blunted, therefore fits the definition of an “atraumatic” configuration), an aggressive configuration (seen in Tal Fig. 11 and [0033], wherein the disruptor head can be disrupting or irritating, therefore fits the definition of an “aggressive” configuration), and a combination thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783